Ellerin, J.,
dissents in a memorandum as follows: The extraordinary remedy of prohibition should be reserved for matters in which it is required to restrain an unwarranted assumption of jurisdiction or to prevent a court from exceeding its authorized powers in a proceeding over which it has jurisdiction (CPLR 7803 [2]). Thus, the courts will decline to invoke the remedy to provide interlocutory review in criminal cases except in the most extraordinary situations involving the "unlawful use or abuse of the entire action or proceeding”, such as where the court is about to subject a defendant to double jeopardy (Matter of State of New York v King, 36 NY2d 59, 64). Certainly, the alleged commission of trial error potentially warranting reversal on appeal has been consistently rejected as a basis for prohibition (La Rocca v Lane, 37 NY2d 575, 579, cert denied 424 US 968 ["(t)he extraordinary remedy of prohibition is never available merely to correct or prevent trial errors of substantive law or procedure, however grievous”]).
This case certainly presents no basis for prohibition. Since we have been asked to intervene well before any error has had a chance to take place, it is not entirely clear what prospective error we are reviewing. At most, when questioned by the prosecutor, Justice Williams indicated that it was her intention to take prospective jurors at their word when they say they cannot be sequestered, that she would not, herself, question their reasons, and that she would not allow challenges for cause based on a juror’s inability to be sequestered. I find no indication on this record that Justice Williams intended to prohibit either of the attorneys from questioning prospective jurors as to this issue.* She also indicated that she would consider a defense counsel’s acceptance of a juror who could not be sequestered as a waiver of sequestration.
*365Clearly, these errors, if they are indeed errors, are not reviewable on a writ of prohibition, but would be trial errors reviewable on appeal. While even a trial error affecting a fundamental right is not generally reviewable on prohibition, the Court of Appeals has held that the right to jury sequestration is not a fundamental right (People v Agramonte, 87 NY2d 765). Moreover, there is no doubt that it is a right which is waivable by the defense (People v Bello, 82 NY2d 862), and the question of whether it can be waived by implication is hardly settled law. Indeed, it appears to be, at the appellate level, a matter of first impression.
It should be noted, moreover, that the basis of the majority’s grant of an interlocutory appeal to the prosecution here is not because the prosecution itself claims to be aggrieved, but because it argues that the defendants may, if an error occurs and if the defendants are convicted and if the defendants appeal and if the reviewing court agrees that it was reversible error, be able to obtain a reversal and the prosecution would have to retry them. Without denigrating the significant burden that this course of events would impose upon the prosecution, it has nevertheless been consistently held that the desirability of immediate review by extraordinary writ is outweighed by the delays which would be caused by the disruption of criminal trials (Matter of Veloz v Rothwax, 65 NY2d 902; Matter of State of New York v King, supra, at 65). The availability of an appeal or other proceeding to correct an alleged error is an important factor in rejecting prohibition, not a rationale for granting it (La Rocca v Lane, supra, at 579 ["(t)he orderly administration of justice requires that correction of litigation errors merely be left to the ordinary channels of appeal or review”). This is so even when it is the defendant who seeks prohibition and his or her argument is not only that he or she would, if the error occurred, have to go through a second trial, but that he or she would be subject to incarceration under a wrongfully obtained conviction (Matter of Veloz v Rothwax, supra). The granting of prohibition in the instant situation thus creates an extraordinary precedent which would encourage both sides to seek such interlocutory review any time there appears to be a possibility that the trial court’s actions may result in a reversal on a potential appeal by the defendant. It will also mean that this Court will be reviewing such alleged errors, as we are doing here, not only in an inappropriate procedural context but also on woefully inadequate records.
*366Under these circumstances, the petition should be denied, and the proceeding dismissed.

 CPL 270.15 (1) requires at the outset of a trial that:
"(b) The court shall initiate the examination of prospective jurors by identifying the parties and their respective counsel and briefly outlining the nature of [the] case to all the prospective jurors. The court shall then put to the members of the panel who have been sworn pursuant to this subdivision and to any prospective jurors subsequently sworn, questions affecting their qualifications to serve as jurors in the action.
"(c) The court shall permit both parties, commencing with the people, to examine the prospective jurors, individually or collectively, regarding their qualifications to serve as jurors. Each party shall be afforded a fair op*365portunity to question the prospective jurors as to any unexplored matter affecting their qualifications.”